        Case 1:19-cr-10355-DPW Document 23 Filed 10/03/19 fiieJ-
                                                           Page 1ir>ofo^en
                                                                      7
                                                                                  USOC            iO-S-lT




                                                   U.S. Department of Justice

                                                   Andrew E. Letting
                                                   United States Attorn^
                                                   District ofMassachusetts


Main Reception: (617) 748-3100                    John Joseph Moakley United States Courthouse
                                                   1 Courthouse Way
                                                  Suite 9200
                                                  Boston, Massachusetts 02210

                                                  August 28,2019

David J. Grimaldi
David J. Grimaldi, P.C.
675 Massachusetts Avenue, 9th Floor
Cambridge, MA 02139
(617) 661-1529
david@attomeygrimaldi.com

       Re:    United States v. Carlvann Amos
              Plea Agreement

Dear Mr. Grimaldi:


        TheUnited States Attorney fortheDistrict ofMassachusetts ("the U.S. Attorney") andyour
client, Carlyann Amos ("Defendant"), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

       1.     Change of Plea


        No later than September 23, 2019, Defendant will waive Indictment and plead guilty to
Counts One and Two of the Information: conspiracy to commit bank jfraud, in violation of Title
18, United States Code, Section 1349, and aiding and abetting aggravated identity theft, in
violation of Title 18,United States Code, Sections 1028A(a)(l) and 2. Defendant admits that she
committed the crimes specifiedin these counts and is in fact guilty of each one.

       2.     Penalties

       Defendantfaces the following mandatory minimumand maximumpenalties:

              a) ForCount One, incarceration for30years; supervised release for5years; a fine
                 of $1,000,000, or twice the gross gain or loss from the offense, whichever is
                 greater; a mandatory special assessment of $100; restitution; andforfeiture;
         Case 1:19-cr-10355-DPW Document 23 Filed 10/03/19 Page 2 of 7




                b) For Count Two, a mandatory sentence of incarceration for two years,
                    consecutive to the sentence for the underlying enumerated felony; supervised
                    release for one year; afine of$250,000, ortwice the gross gain or loss from the
                    offense, whichever is greater; a mandatory special assessment of $100; and
                   restitution.

        3.      Sentencing Guidelines

        With respect to Count One, the parties agree, based on the following calculation, that
Defendant's total "offense level" under the Guidelines is 18:

               a) Defendant's base offense level is 7, because Defendant is pleading guilty toan
                  offense of conviction referenced to that guideline and that has a statutory
                  maximum term of imprisonment of 20 years or more (USSG § 2B1.1 (a)(1));

               b) Defendant's offense level is increased by 14, because the intended loss
                  attributable to Defendant's conduct is more than $550,000 but not more than
                  $1,500,000 (USSG § 2Bl.l.(b)(l)(H)); and

               c) Defendant's offense level is decreased by 3, because Defendant has accepted
                   responsibility for Defendant's crime (USSG § 3E1.1).

       The parties further agree that Defendant's sentence for Count Two is 24 months, to run
consecutive to any term of imprisonment imposed for Count One (USSG § 2B1.6).

       Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw her guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

       Defendant also understands that the government will object to any reduction in her sentence
based on acceptance of responsibility if; (a) at sentencing, Defendant does not clearly accept
responsibility for the crime she is pleading guilty to committing; or (b) by the time of sentencing.
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

      If, after signing this Agreement, Defendant's criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.


       Nothing in this Plea Agreement affects the U.S. Attorney's obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       4.      Sentence Reconomendation


       The U.S. Attomey agrees to recommend the following sentence to the Court:

               a) for Count One, incarceration at the low end of the Guidelines sentencing range
                                                 2
       Case 1:19-cr-10355-DPW Document 23 Filed 10/03/19 Page 3 of 7




                   as calculated by the parties ia Paragraph 3, and for Count Two, incarceration
                   for a term of two years consecutive to the sentence imposed for Count One;

               b) a fine within the Guidelines sentencing range as calculated by the parties in
                  Paragraph 3, unless the Courtfinds that Defendantis not able, and is not likely
                  to become able, to pay a fine;

               c) 36 months of supervised release;

               d) a mandatoryspecialassessment of $200, whichDefendantmustpay to the Clerk
                  of the Court by the date of sentencing;

               e) restitution of at least $357,333.01; and

               f) forfeiture as set forth in Paragraph 6.

               Waivu ufAouUlatc PLichts and Challenges        rnnviV.tinn at .<;pnipnnp.

         efendant has the right to challenge her conviction and sentence on "direct appe^ lUis
means thaKpefendant has the right to ask a higher court (the "appeals court") to loplc at what
happened inShis case and, ifthe appeals court finds that the trial court or the parti^^ade certain
mistakes, overhssm Defendant's conviction or sentence. Also, in some instances, D<^endant has the
right to file asep^te civil lawsuit claiming that serious mistakes were made^this case and that
her conviction or sentence should be overturned.

       Defendant under^nds that she has these rights, but nj><v agrees to give them up.
                                                                                                        ffC?
Specifically, Defendant agrc^that:
               a) She will not\hallenge her convicti^ on direct appeal or in any other
                   proceeding, tncludrng in a separate,^fvil lawsuit; and
               b) She will not challeng^nwprison sentence of 57 months or less or any court
                   orders relating to forfb^l^e, restitution, fines, or supervised release. This
                   provision is binding      if^ie Court's Guidelines analysis is different than the
                   one in this Agreej^ent.

       The U.S. Attomey agfecs that, regardless oKhow the Court calculates Defendant's
sentence, the U.S. Attome^^ll not appeal any sentence of^prisonment of 51 months or more.
        Defendant ujn^erstands that, by agreeing to the above, sh^s agreeing that her conviction
and sentence        extent set forth in subparagraph (b), above) wil^t^e final when the Court issues
awritten judg^nt after the sentencing hearing in this case. That is, anbjrthe Court issues awntten
iudgmentf^Tendant will lose the right to appeal or otherwise chalfegge her conviction and
senteg^e (to the extent set forth in subparagraph (h), aboveT. regardles^f whether she later
                                                                                 ic to give iin these
    iges her mind or finds new information that would have led her not to aj
                                                   3
        Case 1:19-cr-10355-DPW Document 23 Filed 10/03/19 Page 4 of 7




rights^Rihc first place.

       Defendant acfcpicu^ledges that she is agreeiiigHTrgn^up these rights at least partly in
exchange for concessions theT^rSv-.^^jjifiyriS'ma        in this Agreement.

       The parties ag!:edrthat, despite giving i^*"Siss^^hts, Defendant keeps the right to later
claim that h^,Jaw;^er rendered ineffective assistance of coillisehor that the prosecutor engaged in
mis^ndrr^^ri^nn •'ti'-'ngh t iilillv P''fMldnnl Ir         her                       rtvv-tliimpii
       6.      Forfeiture


       Defendant understands that the Court will, upon acceptance of Defendant's guilty plea,
enter an order of forfeiture as part of Defendant's sentence, and that the order of forfeiture may
include assets directly traceable to Defendant's offense, assets used to facilitate Defendant's
offense,substituteassets, and/or a moneyjudgment equalto the value of the property derivedfrom,
or otherwise involved in, the offense.

       The assets to be forfeited specifically include, without limitation, the following:

               a. $2,000 in United States currency, to be entered in the form of an Order of
                  Forfeiture (Money Judgment).
     Defendant admits that $2,000 is subject to forfeiture on the grounds that it is equal to the
amount of proceeds Defendant derivedfrom the offense.

       Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents proceeds the Defendant obtained (directly or indirectly), and/or facilitating property
and/or property involved in, the crimes to which Defendant ispleading guilty and that, due at least
in part to the acts oromissions ofDefendant, the proceeds or property have been transferred to, or
deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction ofthe Court, substantially diminished in value, or commingled with other
property which cannot be divided without difficulty. Accordingly, Defendant agrees that the
United States is entitled to forfeit as "substitute assets" any other assets of Defendant up to the
value of the now missing directly forfeitable assets.

       Defendant agrees to consent to the entry ofan order of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure ll(b)(I)(J), 32.2, and 43(a)
regarding notice ofthe forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of-plea hearing, announcement of the forfeiture at sentencing, and incoiporation of the
forfeiture in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or
affect any fine, lien, penalty, restitution, cost ofimprisonment, tax liability, or any other debt owed
to the United States.

        If the U.S. Attorney requests, Defendant shall deliver to the U.S. Attorney within 30 days
after signing this Plea Agreement a sworn financial statement disclosing all assets in which
                                                  4
        Case 1:19-cr-10355-DPW Document 23 Filed 10/03/19 Page 5 of 7




Defendant currently has any interest and all assets over which Defendant has exercised control, or
has had any legal or beneficial interest. Defendant further agrees to be deposed with respect to
Defendant's assets at the request of the U.S. Attorney. Defendant agrees that the United States
Department ofProbation may share any financial information about the Defendant with the United
States Attorney's Office.

        Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

       Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency andturned over to theUnited States, during theinvestigation and prosecution
of this case, and consents to the forfeiture of all such assets.

         7.    Civil Liability

      This Plea Agreement does not affect any civil liability, including any tax liability.
Defendant has incurred ormay later incur due tohercriminal conduct and guilty plea tothecharges
specified in Paragraph 1 of this Agreement.

          8.    Breach of Plea Agreement

       Defendant understands that if she breaches any provision of this Agreement, Defendant
cannot use that breach asa reason towithdraw herguilty plea. Defendant s breach, however, would
give the U.S. Attorney the right to be released firom his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, orare to be, dismissed under this
Agreement.

        IfDefendant breaches any provision ofthis Agreement, the U.S. Attorney would also have
the right to use against Defendant any ofDefendant's statements, and any information or materials
she provided to the government during investigation or prosecution ofher case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

        Finally, if Defendant breaches any provision ofthis Agreement, she thereby waives any
defenses based onthe statute oflimitations, constitutional protections against pre-indiciment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurringbefore the date of this Agreement.

          9.    Who is Bound bv Plea Agreement

        This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.
                                                    5
        Case 1:19-cr-10355-DPW Document 23 Filed 10/03/19 Page 6 of 7




         10.   Modifications to Plea Agreement

       This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, orthrough proceedings in open court.



        If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment ofPlea Agreement below. Please also sign below
asWimess. Return the original ofthis letter to Assistant U.S. Attorney Leslie Wright.

                                            Sincerely,

                                            ANDREW E. LHLLING
                                            United        AttSrfl

                                     By:
                                           >S^PHEN E. FRANK
                                            Chief, Securities and Financial Fraud Unit
                                            JORDI DE LLANO
                                            Deputy Chief, Securities and Financial Fmid Unit




                                            LESLIE
                                            MARK J^ALTHAZA^
                                            Assistant U.S. Attorneys
        Case 1:19-cr-10355-DPW Document 23 Filed 10/03/19 Page 7 of 7




                       ACKNOWLEDGMENT OF PLEA AGREEMENT


       I have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney's Office for the District of Massachusetts. There are no
unwritten agreements between me and the United States Attorney's Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. I have received no prior offers to resolve this case.

        I understand the crimes I am pleading guilty to, and the mandatory minimum and maximum
penalties for those crimes. I have discussed the Sentencing Guidelines with my lawyer and I
understand the sentencing ranges that may apply.

       I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charges against me, possible
defenses I might have, the terms of this Agreement and whether I should go to trial.

       I am entering into this Agreement freely and voluntarily and because I am in fact guilty of
the offenses. I believe this Agreement is in my best interest.



                                                  Carlyam Amos
                                                  Defenoant


                                                  Date:


       I certify that Carlyann Amos has read this Agreement and that we have discussed what it
means. I believe Carlyann Amos understands the Agreement and is entering into it freely,
voluntarily, and knowingly. I also certify that the U.S. Attorney has not extended any other offers
regarding a change of plea in this case.



                                                  David J. Grimaldi, Esq.
                                                  Attomey for Defendant

                                                  Date:     O
